Exhibit 10.2



REGISTRATION RIGHTS AGREEMENT



REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of April 4, 2005, by
and among American Superconductor Corporation, a Delaware corporation (the
"Company"), and TM Capital Corp. (together with its affiliates, the "Initial
Holder").

WHEREAS:



A. In connection with that certain Settlement Agreement of even date herewith by
and between the Company and the Initial Holder (the "Settlement Agreement"), the
Company has agreed, upon the terms and subject to the conditions contained
therein, to issue to the Initial Holder or its assignees warrants (the
"Warrants") to acquire 200,000 shares of the Company's Common Stock, par value
$.01 per share ("Common Stock"). The shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Warrants are referred to herein as the
"Warrant Shares."

B. To induce the Initial Holder to execute and deliver the Settlement Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "Securities Act"), and
applicable state securities laws.

NOW, THEREFORE,

in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Initial Holder hereby agree as follows:



DEFINITIONS

.



As used in this Agreement, the following terms shall have the following
meanings:

"Holders" means the Initial Holder and any transferees or assignees who agree to
become bound by the provisions of this Agreement in accordance with Section 9
hereof.

"register," "registered," and "registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis ("Rule
415"), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the "SEC").

"Registrable Securities" means the Warrant Shares and any shares of capital
stock issued or issuable, from time to time (with any adjustments), as a
distribution on or in exchange for or otherwise with respect or pursuant to any
of the Warrant Shares, but excluding Warrant Shares sold under the Registration
Statement filed pursuant to this Agreement or under Rule 144 under the
Securities Act.

"Registration Statement" means a registration statement of the Company under the
Securities Act filed pursuant to this Agreement.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Settlement Agreement.

REGISTRATION

.



Mandatory Registration

. The Company shall prepare promptly and file with the SEC as soon as
practicable, but in no event later than the twenty-first (21
st
) day following the date hereof (the "
Filing Date
"), a Registration Statement on Form S-3 (or, if Form S-3 is not then available,
on such form of Registration Statement as is then available to effect a
registration of all of the Registrable Securities) covering the resale by the
Holders of the Warrant Shares. The Registration Statement filed hereunder, to
the extent allowable under the Securities Act and the Rules promulgated
thereunder (including Rule 416), shall state that such Registration Statement
also covers such indeterminate number of additional shares of Common Stock as
may become issuable upon exercise of the Warrants to prevent dilution resulting
from stock splits, stock dividends or similar transactions. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided to the Initial Holder
and its counsel prior to its filing or other submission. The Company shall cause
the Registration Statement required to be filed pursuant to Section 2(a) hereof
to become effective as soon as practicable, but in no event later than the one
hundred and twentieth (120th) day after the Filing Date (the "
Registration Deadline
"). At the time of effectiveness, the Company shall ensure that such
Registration Statement covers all of the Registrable Securities issuable
pursuant to the Warrants (including, if necessary, by filing an amendment prior
to the effective date of the Registration Statement to increase the number of
shares covered thereby).



Redemption Right

. If (i) the Registration Statement required to be filed by the Company pursuant
to Section 2(a) hereof is not filed with the SEC prior to the Filing Date or
declared effective by the SEC on or before the Registration Deadline or (ii) if,
after any such Registration Statement has been declared effective by the SEC,
sales of any of the Registrable Securities required to be covered by such
Registration Statement cannot be made pursuant to such Registration Statement
(by reason of a stop order, the Company's failure to update the Registration
Statement as required hereby or any other failure of such Registration Statement
to be effective or by reason of the Company exercising its rights under Section
3(p) hereof)(any such event, being a "
Default
"), then the Holder(s) shall have the option, exercisable in whole or in part at
any time and from time to time until the Default has been cured by delivery of a
written notice to the Company (a "
Redemption Notice
"), to require the Company to purchase for cash, at an amount equal to the
Redemption Price (as defined below), the Warrants or Registrable Securities, as
the case may be, owned by such Holder. If the Company fails to redeem any of
such Warrants or Registrable Securities within five (5) business days after its
receipt of a Redemption Notice, then such Holder shall be entitled to receive
from the Company interest on the Redemption Price, from such 5
th
business day through the date of payment, at a rate per annum equal to ten
percent (10%), as well as all reasonable costs and expenses, including, without
limitation, reasonable attorneys fees and expenses, of collecting the Redemption
Price and any interest thereon and expenses related thereto. "
Redemption Price
" shall mean an amount equal to the product of (i) the excess of the highest
Market Price (as defined below) during the time period beginning on the date a
Default occurs and ending on the date of delivery of the Redemption Notice over
the Exercise Price of the Warrant at such time, multiplied by (ii) the number of
Warrant Shares underlying the Warrant being redeemed or the number of
Registrable Securities being redeemed, as the case may be.
"Market Price"
as of any date, (i) means the last reported sale price per share for the shares
of Common Stock on the Nasdaq National Market as reported by Bloomberg Financial
Markets or an equivalent reliable reporting service mutually acceptable to and
hereafter designated by the holder of this Warrant and the Company ("
Bloomberg
"), or (ii) if the Nasdaq National Market is not the principal trading market
for the shares of Common Stock, the last reported sale price per share on the
principal trading market for the Common Stock as reported by Bloomberg, or (iii)
if market value cannot be calculated as of such date on any of the foregoing
bases, the Market Price shall be the fair market value per share as reasonably
determined in good faith by the Board of Directors of the Company. The manner of
determining the Market Price of the Common Stock set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.



Eligibility for Form S-3

. The Company represents and warrants that it meets the requirements for the use
of Form S-3 for registration of the sale by the Initial Holder and any other
Holder of the Registrable Securities and the Company shall file all reports
required to be filed by the Company with the SEC in a timely manner so as to
maintain such eligibility for the use of Form S-3.



OBLIGATIONS OF THE COMPANY

.



In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:

The Company shall respond promptly to any and all comments made by the staff of
the SEC to the Registration Statement required by Section 2(a), and shall submit
to the SEC before the close of business on the business day immediately
following the business day on which the Company learns (either by telephone or
in writing) that no review of such Registration Statement will be made by the
SEC or that the staff of the SEC has no further comments on such Registration
Statement, as the case may be, a request for acceleration of the effectiveness
of such Registration Statement to a time and date as soon as practicable. The
Company shall keep such Registration Statement effective pursuant to Rule 415 at
all times until such date as the date on which all of the Registrable Securities
have been sold or are eligible for sale pursuant to Rule 144(k) under the
Securities Act, but in no event later than five years from the Registration
Deadline (the "Registration Period"), which Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein and all
documents incorporated by reference therein) (i) shall comply in all material
respects with the requirements of the Securities Act and the rules and
regulations of the SEC promulgated thereunder and (ii) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein not misleading.
The financial statements of the Company included in the Registration Statement
or incorporated by reference therein will comply as to form in all material
respects with the applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto. Such financial
statements will be prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed on summary statements and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end
adjustments).

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement.

The Company shall furnish to each Holder whose Registrable Securities are
included in the Registration Statement and its legal counsel (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company, one copy of the Registration Statement and any amendment
thereto, each preliminary prospectus and prospectus and each amendment or
supplement thereto, and, in the case of the Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC (including, without limitation, any request to
accelerate the effectiveness of the Registration Statement or amendment
thereto), and each item of correspondence from the SEC or the staff of the SEC,
in each case relating to the Registration Statement (other than any portion, if
any, thereof which contains information for which the Company has sought
confidential treatment), (ii) on the date of effectiveness of the Registration
Statement or any amendment thereto, a notice stating that the Registration
Statement or amendment has been declared effective, and (iii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as such Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder.

The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statement under such other
securities or "blue sky" laws of such jurisdictions in the United States as each
Holder who holds Registrable Securities being offered reasonably requests, (ii)
prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (a) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (b) subject itself to general taxation in any such jurisdiction,
(c) file a general consent to service of process in any such jurisdiction, (d)
provide any undertakings that cause the Company undue expense or burden, or (e)
make any change in its charter or bylaws, which in each case the Board of
Directors of the Company determines to be contrary to the best interests of the
Company and its stockholders.

As promptly as practicable after becoming aware of such event, the Company shall
notify each Holder by electronic mail with a copy by facsimile of the happening
of any event, of which the Company has knowledge, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or as a result of which a post-effective amendment to the
Registration Statement is required, and use its best efforts promptly to prepare
a supplement or amendment to the Registration Statement to correct such untrue
statement or omission and/or effect the required post-effective amendment, and
deliver such number of copies of such supplement or amendment to each Holder as
such Holder may reasonably request.

The Company shall use commercially reasonable efforts (i) to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, and, if such an order is issued, to obtain the
withdrawal of such order at the earliest practicable moment (including in each
case by amending or supplementing such Registration Statement) and (ii) to
notify each Holder who holds Registrable Securities being sold (or, in the event
of an underwritten offering, the managing underwriters) of the issuance of such
order and the resolution thereof (and if such Registration Statement is
supplemented or amended, deliver such number of copies of such supplement or
amendment to each Holder as such Holder may reasonably request).

The Company shall permit a single firm of counsel designated by the Initial
Holder to review the Registration Statement and all amendments and supplements
thereto a reasonable period of time prior to its filing with the SEC, and not
file any document in a form to which such counsel reasonably and promptly
objects.

The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the Securities Act) covering a twelve-month period beginning not
later than the first day of the Company's fiscal quarter next following the
effective date of the Registration Statement.

The Company shall hold in confidence and not make any disclosure of information
concerning a Holder provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, (iv) such information has been
made generally available to the public other than by disclosure in violation of
this or any other agreement, or (v) such Holder consents to the form and content
of any such disclosure. The Company agrees that it shall, upon learning that
disclosure of such information concerning a Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to such Holder prior to making such disclosure, and allow the Holder, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.

The Company shall use its best efforts to promptly either (i) cause all of the
Registrable Securities covered by the Registration Statement to be listed on the
New York Stock Exchange (the "NYSE") or the American Stock Exchange (the "AMEX")
or another national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
the designation and quotation of all of the Registrable Securities covered by
the Registration Statement on the Nasdaq National Market ("NNM").

The Company shall provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities not later than the effective date of the
Registration Statement.

The Company shall cooperate with the Holders who hold Registrable Securities
being offered to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legends) representing Registrable Securities to be
offered pursuant to the Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, or the Holders may
reasonably request and registered in such names as the Holders may request, and,
within three (3) business days after the Registration Statement that includes
Registrable Securities is ordered effective by the SEC, the Company shall notify
the transfer agent for the Registrable Securities (with copies to the Holders
whose Registrable Securities are included in such Registration Statement), of
the effectiveness of the Registration Statement. The Company will cooperate with
the Holders in coordinating with the Company's transfer agent the approval of a
form of letter pursuant to which a Holder will represent that Registrable
Securities were sold pursuant to a Registration Statement and that such Holder
complied with applicable prospectus delivery requirements and which letter shall
be relied upon by the transfer agent for delivery of certificates not bearing
restrictive legends.

At the reasonable request of any Holder, the Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated by the SEC.)

From and after the date of this Agreement, the Company shall not, and shall not
agree to, allow the holders of any securities of the Company to include any of
their securities that are not Registrable Securities in the Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the Holders of a majority in interest
of the Registrable Securities.

Notwithstanding any provisions of this Agreement to the contrary, the Company
may, by written notice to the Holders, suspend the Registration Statement after
effectiveness and/or require that the Holders immediately cease sales of shares
pursuant to the Registration Statement, in the event that the Company is engaged
in any activity or preparations or negotiations for any transaction that the
Company desires to keep confidential for business reasons, if the Company
determines in good faith that the public disclosure requirements imposed on the
Company under the Securities Act in connection with the Registration Statement
would require disclosure of such activity, transaction or negotiations; provided
that the Company may not exercise this right for more than thirty (30)
consecutive days or for more than forty-five (45) days in any one calendar year.
If the Company suspends the Registration Statement or requires the Holders to
cease sales of shares pursuant to this paragraph, the Company shall, as promptly
as practicable following the termination of the circumstance which entitled the
Company to do so, take such actions as may be necessary to reinstate the
effectiveness of the Registration Statement and/or give written notice to all
Holders authorizing them to resume sales pursuant to the Registration Statement.
If as a result thereof the prospectus included in the Registration Statement has
been amended or supplemented to comply with the requirements of the Securities
Act, the Company shall enclose such revised prospectus with the notice to
Holders given pursuant to this paragraph, and the Holders shall make no offers
or sales of shares pursuant to the Registration Statement other than by means of
such revised prospectus.

OBLIGATIONS OF THE HOLDERS

.



In connection with the registration of the Registrable Securities, the Holders
shall have the following obligations:

It shall be a condition precedent to the obligations of the Company to effect
the registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Holder that such Holder shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five trading days prior to the first
anticipated filing date of the Registration Statement, the Company shall notify
each Holder of the information the Company requires from each such Holder.

Each Holder agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Holder has notified the Company in writing of
such Holder's election to exclude all of such Holder's Registrable Securities
from such Registration Statement.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 3(e) or 3(f) or 3(p) (a
"Suspension Notice"), such Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Holder's receipt of notice from the Company
that it may resume disposition of Registrable Securities pursuant to the
Registration Statement and, if applicable, the copies of the supplemented or
amended prospectus contemplated by Sections 3(e) or 3(f) or 3(p) and, if so
directed by the Company, such Holder shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Holder's possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.
Notwithstanding anything to the contrary, subject to compliance with applicable
laws, the Company shall cause the transfer agent for the Registrable Securities
to deliver unlegended shares of Common Stock to a transferee of a Holder in
connection with any sale of Registrable Securities pursuant to the Registration
Statement with respect to which such Holder has entered into a contact for sale
prior to receipt of a Suspension Notice and for which such Holder has not yet
settled.

No Holder may participate in any underwritten distribution hereunder unless such
Holder (i) agrees to sell such Holder's Registrable Securities on the basis
provided in any underwriting arrangements in usual and customary form entered
into by the Company, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, (iii) agrees to pay
its pro rata share of all underwriting discounts and commissions and any
expenses of Holder in excess of those payable by the Company pursuant to Section
5 below, and (iv) complies with all applicable laws in connection therewith.
Notwithstanding anything in this Section 4(d) to the contrary, this Section 4(d)
is not intended to limit a Holder's rights under Sections 2(a) hereof.

Each Holder agrees to provide prompt notice to the Company of its sale or other
disposition of the Registrable Securities.

EXPENSES OF REGISTRATION

. All reasonable expenses incurred by the Company in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 above,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company, along with the fees and disbursements (not to exceed $10,000) of
one counsel selected by the Holders, but excluding the underwriting discounts
and commissions related to the shares sold by the Holders, shall be borne by the
Company. In addition, the Company shall pay all of the Holders' reasonable costs
and expenses (including reasonable legal fees) incurred in connection with the
enforcement of the rights of the Holders hereunder.



INDEMNIFICATION

. In the event any Registrable Securities are included in a Registration
Statement under this Agreement:



To the extent permitted by law, the Company will indemnify, hold harmless and
defend (i) each Holder who holds such Registrable Securities, and (ii) the
directors, officers, partners, members, employees and agents of such Holder and
each person who controls any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), if any, (each, an "Indemnified Person"), against any joint
or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, "Claims") to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, "Violations"). Subject to the restrictions set forth in Section
6(c) with respect to the number of legal counsel, the Company shall reimburse
the Holders and each other Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim arising out of or based upon a Violation that occurs in
reliance upon and in conformity with information furnished in writing to the
Company by a Holder expressly for use in the Registration Statement or any such
amendment thereof or supplement thereto; (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld; and
(iii) with respect to any preliminary prospectus, shall not inure to the benefit
of any Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented, if such corrected prospectus was
timely made available by the Company pursuant to Section 3(c) hereof, and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a Violation and such Indemnified
Person, notwithstanding such advice, used it. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Holders pursuant to Section 9 hereof.

In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, its employees, agents and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any other stockholder selling securities
pursuant to the Registration Statement or any of its directors or officers or
any person who controls such stockholder within the meaning of the Securities
Act or the Exchange Act (collectively, and together with an Indemnified Person,
an "Indemnified Party"), against any Claim to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Holder
expressly for use in connection with such Registration Statement; and, subject
to Section 6(c), such Holder will reimburse any legal or other expenses
(promptly as such expenses are incurred and are due and payable) reasonably
incurred by them in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Holder, which consent shall
not be unreasonably withheld; provided, further, however, that the Holder shall
be liable under this Agreement (including this Section 6(b) and Section 7) for
only that amount as does not exceed the net proceeds actually received by such
Holder as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Holders
pursuant to Section 9 hereof. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is made or to be made against any indemnifying party
under this Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the reasonable fees and expenses to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines that there may be legal defenses available to such
Indemnified Person or Indemnified Party that are in conflict with those
available to such indemnifying party. The indemnifying party shall pay for only
one separate legal counsel for the Indemnified Persons or the Indemnified
Parties, as applicable, and such legal counsel shall be selected by Holders
holding a majority-in-interest of the Registrable Securities included in the
Registration Statement to which the Claim relates (with the approval of the
Initial Holder if it holds Registrable Securities included in such Registration
Statement), if the Holders are entitled to indemnification hereunder, or by the
Company, if the Company is entitled to indemnification hereunder, as applicable.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
actually prejudiced in its ability to defend such action. The indemnification
required by this Section 6 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.

CONTRIBUTION

. To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the Indemnified
Person or Indemnified Party, as the case may be, on the other hand, with respect
to the Violation giving rise to the applicable Claim;
provided
,
however
, that (i) no contribution shall be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in Section 6, (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.



REPORTS UNDER THE EXCHANGE ACT

. With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration ("
Rule 144
"), the Company agrees to:



file with the SEC in a timely manner all reports and other documents required of
the Company under the Exchange Act so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

furnish to each Holder so long as such Holder owns, Warrants or Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of the Company so
filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holders to sell such securities under Rule 144 without
registration.

ASSIGNMENT OF REGISTRATION RIGHTS

. The rights of the Holders hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
each Holder to any transferee of all or any portion of the Warrants or the
Registrable Securities, other than purchasers of Registrable Securities under
the Registration Statement or under Rule 144, provided such transferee of
Warrants or Registrable Securities is made in accordance with any applicable
provisions of the Warrants and provided the transferee acknowledges in writing
to the Company its agreement to be bound by the applicable provisions of this
Agreement as a Holder. In addition, and notwithstanding anything to the contrary
contained in this Agreement, the Settlement Agreement or the Warrants, the
Warrants and the Warrant Shares may be pledged, and all rights of the Holders
under this Agreement or any other agreement or document related to the
transactions contemplated hereby may be assigned, without further consent of the
Company, to a bona fide pledgee in connection with a Holder's margin or
brokerage account, provided such pledgee acknowledges in writing to the Company
its agreement to be bound by the applicable provisions of this Agreement as a
Holder.



AMENDMENT OF REGISTRATION RIGHTS

. Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company and the Holder
Representative (as defined below)
provided
,
however
, that no consideration shall be paid to a Holder by the Company in connection
with an amendment hereto unless each Holder similarly affected by such amendment
receives a pro-rata amount of consideration from the Company. Unless all Holders
otherwise agree, each amendment hereto must similarly apply to each Holder. Any
amendment or waiver effected in accordance with this Section 10 shall be binding
upon each Holder and the Company. The "Holder Representative" shall be Klehr,
Harrison, Harvey, Branzburg & Ellers, LLP or such other entity or person that
the Holder Representative notifies the Company in writing has been then properly
designated as the Holder Representative.



MISCELLANEOUS

.



A person or entity is deemed to be a holder of Registrable Securities whenever
such person or entity owns of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
or entities with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

Any notices required or permitted to be given under the terms of this Agreement
shall be sent by certified or registered mail (return receipt requested) or
delivered personally or by courier or by confirmed telecopy, and shall be
effective five (5) days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:



If to the Company:

 

American Superconductor Corporation

Two Technology Drive

Westborough, MA 01581-1727

Attention: Chief Executive Officer

Telecopy: 508-870-1871





 



with a copy simultaneously transmitted to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Patrick J. Rondeau

Telecopy: 617-526-5000





 

and if to any Holder, at such address as such Holder shall have provided in
writing to the Company, or at such other address as each such party furnishes by
notice given in accordance with this Section 11(b).



Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed in the
State of Delaware, without regard to conflicts of laws principles. The Company
irrevocably consents to the jurisdiction of the United States federal courts and
the state courts located in the State of Delaware in any suit or proceeding
based on or arising under this Agreement and irrevocably agrees that all claims
in respect of such suit or proceeding may be determined in such courts. The
Company irrevocably waives the defense of an inconvenient forum to the
maintenance of such suit or proceeding. The Company further agrees that service
of process upon the Company, sent in accordance with Section 11(b) above, shall
be deemed in every respect effective service of process upon the Company in any
such suit or proceeding. Nothing herein shall affect the Holders' right to serve
process in any other manner permitted by law. The Company agrees that a final
judgment, after exhaustion of available appeals, in any such suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.

This Agreement, the Settlement Agreement (including all schedules and exhibits
thereto) and the Warrants constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings relating to the subject
matter hereof and thereof, other than those set forth or referred to herein and
therein. This Agreement, the Settlement Agreement, and the Warrants supersede
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof and thereof.

Subject to the requirements of Section 9 hereof, this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

Subject to Section 10, all consents, approvals and other determinations to be
made by the Holders pursuant to this Agreement shall be made by the Holders
holding a majority in interest of the Registrable Securities (determined as if
all Warrants then outstanding had been exercised for Registrable Securities)
held by all Holders.

Each party to this Agreement has participated in the negotiation and drafting of
this Agreement. As such, the language used herein shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party to this Agreement.

For purposes of this Agreement, the term "business day" means any day other than
a Saturday or Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law, regulation or executive order to close,
and the term "trading day" means any day on which the principal securities
exchange or trading market where the Common Stock is then listed or traded, is
open for trading.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.



 

AMERICAN SUPERCONDUCTOR CORPORATION



By: /s/ Kevin Bisson

Name: Kevin Bisson

Its: Senior V.P. and CFO



INITIAL HOLDER:



TM CAPITAL CORP.



By: /s/ W. Gregory Robertson

Name: W. Gregory Robertson

Its: President